DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to the amendment filed on 7/23/2021.  In the amendment, claims 1, 11, 12, 14, and 26 have been amended and claim 27 has been added.
Priority
Claims 1, 2, 9, 10, 14, 15, 21, and 22 have an effective filing date of 4/1/2016 (with earliest support in provisional application 62/317,214. Claims 3-5, 8, 11, 12, 16-18, 23, 24, and 26 have an effective filing date of 3/31/2017 (with earliest support in PCT/US2017/025555). Claims 6, 7, 13, 19, 20, and 25 have an effective filing date of 10/1/2018 (with earliest support in the presently filed application).
Claim Objections
Claim 27 is objected to because of the following informalities: line 1 - examiner suggests amending ‘further wherein’ to --wherein--.  Appropriate correction is required.
Allowable Subject Matter
Claims 2-10 and 15-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to disclose, teach, or suggest wherein the cutter further .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 11, 13, 14, 25, & 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wynne et al. (US Pat. No. 5,507,760).
Regarding claim 1, Wynne et al. disclose an atherectomy catheter device (Figs. 1, 2, & 21-23), the device comprising: an elongate body 12 (Fig. 1); a drive shaft 26 (Fig. 2) extending proximally to distally within the elongate body 12; and a cutter 24/64 (Figs. 1, 2, & 21-23) attached to the drive shaft 26, the cutter 24/64 including: a serrated annular cutting edge 66 formed on a distal edge of the cutter 24/64, the serrated annular cutting edge 66 including a plurality of convex portions (best shown in 

    PNG
    media_image1.png
    189
    250
    media_image1.png
    Greyscale

Regarding claim 11, Wynne et al. further disclose wherein the serrated annular cutting edge is angled radially inward relative to an outer diameter of the elongate body (see annotated Fig. 22 below - the annotated ‘outer diameter’ represents the outer diameter of the elongate body 12 since, as seen in Fig. 1, the outer diameter of the cutter 24/64 matches the outer diameter of the elongate body 12).

    PNG
    media_image2.png
    195
    365
    media_image2.png
    Greyscale

Regarding claim 13, Wynne et al. further disclose wherein the serrated annular cutting edge 66 comprises a continuous wavy shape (Figs. 22 & 23).
Regarding claim 14, Wynne et al. disclose an atherectomy catheter device (Figs. 1, 2, & 21-23), the device comprising: an elongate body 12 (Fig. 1); a drive shaft 26 (Fig. 2) extending proximally to distally within the elongate body 12; and a cutter 24/64 (Figs. 1, 2, & 21-23) attached to the driveshaft 26, the cutter 24/64 including: a serrated annular cutting edge 66 formed on a distal edge of the cutter 24/64, the serrated annular cutting edge 66 angled radially inward relative to an outer diameter of the elongate body 12, wherein the serrated annular cutting edge 66 comprises a plurality of teeth (the two convex portions considered the ‘teeth’ - Figs. 22 & 23) that are a portion of a circular shape or an elliptical shape (curvature of the convex portions resemble a portion of both shapes since a ‘portion’ can be any amount of the shape, and since there is a curvature, you could dissect the tooth at any point to meet this ‘portion’ limitation); and a recessed bowl (see annotated Fig. 22 above) extending radially inwards from the annular cutting edge 66 to a center of the cutter 24/64. 
Regarding claim 25, Wynne et al. further disclose wherein the serrated annular cutting edge 66 comprises a continuous wavy shape (Figs. 22 & 23).
Regarding claim 27, Wynne et al. further disclose wherein each of the plurality of portions having a convex shape are a portion of a circular shape or elliptical shape (Fig. 23 - curvature of the convex portions resemble a portion of both shapes since a ‘portion’ can be any amount of the shape, and since there is a curvature, you could dissect the convex portion at any point to meet this ‘portion’ limitation).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12 & 26 are rejected under 35 U.S.C. 103 as being unpatentable over Wynne et al. (US Pat. No. 5,507,760).
Regarding claims 12 & 26, Wynne et al. fail to further disclose wherein the serrated annular cutting edge extends radially inward relative to an outer diameter of the elongate body by 2 degrees to 12 degrees.  However, choosing the optimum angle or workable angle range that the cutting edge extends radially inward from the outer diameter of the elongate body would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention because discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY LAUREN FISHBACK whose telephone number is (571)270-7899. The examiner can normally be reached M-F 7:30a-3:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ASHLEY LAUREN FISHBACK
Primary Examiner
Art Unit 3771



/ASHLEY L FISHBACK/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        November 18, 2021